          Case 1:19-mc-00026-JPO Document 38 Filed 08/03/20 Page 1 of 3




225 W. 34th Street – 9th Floor                                        30 Nassau Street – Suite 460
New York, New York 10122                                              Princeton, New Jersey 08542
Tel: (212) 979‐0250                                                            Tel: (609) 688‐8330
Fax: (212) 979‐0251                                                            Fax: (609) 688‐8331
sharter@harterlaw.com                                                        www.harterlaw.com

                                       August 3, 2020

Hon. J. Paul Oetken, USDJ
US District Court for the Southern District of New York
Room 2101
40 Foley Square
New York, NY 10007

        Re:      In re Application of Tatiana Akhmedova
                 Request for Discovery Pursuant to 28 U.S.C. § 1782
                 Civil Action No. 19-mc-26 (JPO)

Dear Judge Oetken:

      We represent non-party Y.CO NY Inc., and with the Court’s kind permission, we
submit this sur-reply letter in response to the Applicant’s Reply Memorandum in Further
Support of Applicant’s Motion to Compel [Docket No. 35] (“Reply”).

A.      Applicant’s False Dichotomy

       In her Reply, Applicant would have this Court believe that the subpoena she
served on Y.CO NY in the New York state court action and the Subpoena in this case are
“unrelated” Reply at 5, because the NY state court action is for the purpose of Applicant’s
U.S. enforcement of a domestic judgment, while this action is for discovery in aid of
foreign proceedings. Reply at 2, 5. Applicant engaged in this misdirection, rather than
acknowledging what she cannot credibly dispute: that the single document request
comprising the Subpoena in this case is included among the document requests in the
NY state court action to which Y.CO NY has already fully responded.
         Case 1:19-mc-00026-JPO Document 38 Filed 08/03/20 Page 2 of 3

                                                                               August 3, 2020
                                                                                      Page 2

B.     Applicant’s Claim of “Limited Response” to the NY State Court Subpoena

       Notwithstanding Applicant’s assertions and characterizations to the contrary,
Y.CO NY has fully responded to all of the document requests in Applicant’s NY state
court subpoena, which include the very document request in the Subpoena in this case.1

       If Applicant has any problem with the sufficiency of Y.CO NY’s responses to the
NY state court subpoena, she should pursue her complaint in the NY state court action.
There, Judge James has dealt with an application for a temporary restraining order, an
application for an order of attachment, a motion for contempt against Y.CO NY which
was denied, a motion for summary judgment, and has just scheduled a hearing for
August 19, 2020 on an Order to Show Cause brought by the Defendants in that action.
Indeed, Applicant states that

      Applicant gives no credible reason why she should be entitled to pursue a
response to the identical document request in two separate courts, and then look to this
Court when she is unhappy about Y.CO NY’s response in the NY state court action.2

C.     Applicant’s Astonishing Objection to a Confidentiality Order

       In objecting to a confidentiality order in this case, Applicant completely ignores
Y.CO NY contractual confidentiality obligations, which were the very basis for the
Confidentiality Stipulation entered into between Applicant and Y.CO NY in the NY state
court action. Yet Applicant comes to this Court to complain about the very language to
which she stipulated.

        More importantly, when the stipulation was drafted and executed, Applicant gave
no indication that in accepting that language, she was then going to turn around and ask
this Court to order YCO NY to respond to the very same request without any
confidentiality protection whatsoever. Had she done so, we would have negotiated with
Applicant’s counsel on language that went further in accommodating both Applicant’s
need for discovery for other proceedings and YCO NY Inc’s need to avoid being in breach
of its contractual confidentiality obligations with respect to the requested documents.

1 Applicant “rejects” the fact that it was agreed that Y.CO NY would respond to the NY state
court subpoena first, perhaps without realizing that the agreement is evidenced by the very fact
that Y.CO NY did so.

2 In seeking to downplay the substantial burden on Y.CO NY to do a second search of all of its
files and records, Applicant makes certain assertions about Y.CO NY not having taken specified
actions in searching for documents. See Reply at 9. These assertions are utterly without factual
basis.
        Case 1:19-mc-00026-JPO Document 38 Filed 08/03/20 Page 3 of 3

                                                                                  August 3, 2020
                                                                                         Page 3

       We respectfully submit that since the documents sought in the Subpoena here are
identical to those sought in the New York state court action, Applicant should be held the
same terms of confidentiality to which she agreed in that action.

D.    Applicant’s Blatant Misrepresentation to this Court

      Applicant states the following in her Reply:

      As recently as July 20, 2020, in response to a request by Applicant’s counsel to
      waive the New York confidentiality stipulation to allow Applicant’s English
      counsel to comply with an English court order directing disclosure of documents
      in her possession, Y.Co NY refused. Reply at 10, fn. 3. (emphasis added).

       This is a falsehood. In our response of July 20, 2020, we expressed our concern
that under the circumstances described by Applicant’s counsel under which the
documents would be used in the English proceedings, the protection of the Confidential
Information would be very limited, far more so than under the Confidentiality
Stipulation. In our letter to Applicant’s counsel, we specifically stated as follows:

      The positions stated herein are not intended to be contentious or in any way
      obstructive. To the contrary, they are necessitated by the contractual confidentiality
      obligations imposed upon Y.CO NY and its related companies. Y.CO NY is willing
      to consider and discuss any suggestions Plaintiff might wish to offer as to how
      Y.CO NY can accommodate her request consistent with its contractual
      confidentiality obligations.

      In the two weeks since then, Applicant’s counsel has not responded, undoubtedly
because it is hoping that this Court will order Y.CO NY to produce confidential
documents without any confidentiality protection whatsoever, which would put Y.CO
NY squarely in breach of its contractual confidentiality obligations.

      We thank the Court for its kind attention.

                                   Respectfully submitted,


                                        Simon Harter
